DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record, namely “Roth”, for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215) in view of Garmark et al. (U.S. Patent Application Publication 2014/0115114).

Regarding Claim 1, Bar discloses:
A method to be performed by a system comprising a cloud computing system (e.g. distributed databases used to store and manipulate the data described herein; para 123; see also Fig. 28; para 119+), the method comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing a command to play back one or more media items on a playback device of a media playback system (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social 
adding the one or more media items to a cloud queue associated with the playback device (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46); and
sending, via the network interface to the media playback system, data representing instructions to queue a window of media items from the cloud queue in a local queue of the playback device, wherein the window of media items comprises the particular media item (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the local queue is maintained in data storage on at least one playback device of the media playback system (e.g. virtual social environment 401 loaded upon webpage rendering; para 49).
Bar fails to explicitly disclose:

Garmark teaches wherein the respective local queues include a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items ([0060] In some implementations, the data streamed from the server system 120 is temporarily stored/cached by the first electronic device 102-1 in the media content buffer 105 in the memory of the first electronic device 102-1.  In some implementations, media content stored in the media content buffer 105 is removed after the media content is presented by the first electronic device 102-1, allowing new media content data to be stored in the buffer 110. Examiner notes this indicates that only media content (among varieties of media content available on queue on the cloud computing system) that is in the process of being streamed or about to be streamed are buffered in the playback device; [0080] Also, as noted above, in some implementations, the second electronic device 106-1 buffers/caches a portion of the content that is being streamed to the first electronic device 102-1, in case the user should choose to begin media presentation by the second device instead of or in addition to the first device. [0150], In some implementations, the second electronic device has already buffered some of the requested media content and can therefore begin presenting that content without needing to wait for the arrival of a media content stream from the server system, as discussed below. See also [0160] and [0161]; [0186] In some implementations, obtaining at least a portion of the secondary media 
 while the playback device is playing back the cloud queue via the local queue, sending, via the network interface to the media playback system, data representing instructions to queue another window of media items from another portion of the cloud queue in the local queue to continue playback of the cloud queue ([0005], Streaming services store media content on servers remote from the electronic devices, and then send the media content to the electronic devices when it is requested.  The media content is then cached on the electronic device for presentation.  In some cases, the content may be temporarily buffered/stored before presentation, but typically the data is deleted from memory after presentation, allowing an almost unlimited amount of media to be streamed to a device without running out of storage space on the electronic device. [0060] In some implementations, the data streamed from the server system 120 is temporarily stored/cached by the first electronic device 102-1 in the media content buffer 105 in the memory of the first electronic device 102-1.  In some implementations, media content stored in the media content buffer 105 is removed after the media content is presented by the first electronic device 102-1, allowing new media content data to be stored in the buffer 110. Examiner notes these new media content data are the claimed “another window of media items”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garmark to Bar.  Doing so would have provided various 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein the system further comprises the media playback system (e.g. see client device and Fig. 28), and wherein the method further comprises:
receiving, via a network interface, the data representing instructions to queue the window of media items from the cloud queue in the local queue of the playback device (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49);
queuing the window of media items in the local queue (e.g. local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4;);
streaming data representing the particular media item from one or more servers of the streaming audio service (e.g. note third party playback of content such as YouTube video; para 120); and
playing back the particular media item on one or more speakers via an audio stage comprising an amplifier (e.g. implied, note multimedia including music clips, and playing or listening to the multimedia; para 50, 60).

Claim 3, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein receiving the data representing the command to play back one or more media items on the playback device of the media playback system comprises:
receiving, from a server of a cloud service, the data representing the command to play back one or more media items on the playback device of the media playback system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9)

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the cloud service comprises the streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein receiving the data representing the command to play back one or more media items on the playback device of the media playback system comprises:
receiving, from a mobile device (e.g. class of users including mobile phones; para 43), the data representing the command to play back one or more media items on the playback device of the media playback system (e.g. network connects elements; para 44; see also para 120, 121; 

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
receiving, from the media playback system, data representing a state of the local queue (e.g. note host control of media playback functionality; Fig. 23, para 45); and
synchronizing the cloud queue with the state of the local queue (e.g. shared synchronous social playback area; para 45)

Regarding Claim 7, in addition to the elements stated above regarding claim 6, Bar in the combination further discloses:
wherein synchronizing the cloud queue with the state of the local queue comprises:
updating the cloud queue to indicate that the particular media item is the currently playing media item (e.g. shared synchronous social playback area 404 marked "now playing", based on the host control of the media playback functionality; para 45 Fig. 23).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the particular media item is a second media item, wherein the playback device played back a first media item preceding the second media item such that a local pointer represents the first media item as the currently playing media item prior to beginning playback of 
determining whether the previous pointer matches the local pointer (e.g. note detecting users out of sync using the content play head; para 62 of Bar, now also including the current pointing elements of Figs. 8A-C of Roth); and
when the previous pointer matches the local pointer, queuing the second media item in the local queue stored in data storage of the playback device. (e.g. synchronizing users with the content items; para 62, note queuing for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62 of Bar, now also including the current pointing elements of Figs. 8A-C of Roth).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein the command to play back one or more media items comprises an instruction to replace all media items, wherein sending the data representing instructions to queue the window 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
receiving, via the network interface of the cloud computing system, data representing a command to skip forward (e.g. the host can control the ability to take actions such as skip rewind, fast-forward; para 45)
sending, via the network interface to the media playback system, data representing (i) instructions to modify a position of a local play pointer to a subsequent media item in the local queue  (e.g. note host control of media playback functionality; Fig. 23, para 45) and (ii) an additional window of media items from the cloud queue, wherein the additional window of media items comprises the subsequent media item (e.g. the playback point for the content items; note playlist of 406 and Fig. 24; note also communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9) and


Claim 11, is rejected under the same grounds stated above regarding claim 1.

Claim 12, is rejected under the same grounds stated above regarding claim 2.

Claim 13, is rejected under the same grounds stated above regarding claim 3.

Claim 14, is rejected under the same grounds stated above regarding claim 4.

Claim 15, is rejected under the same grounds stated above regarding claim 5.

Claim 16, is rejected under the same grounds stated above regarding claim 6.

Claim 17, is rejected under the same grounds stated above regarding claim 7.

Claim 18, is rejected under the same grounds stated above regarding claim 8.

Claim 19, is rejected under the same grounds stated above regarding claim 9.

Claim 20, is rejected under the same grounds stated above regarding claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,587,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘602 patent, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,363,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘255 patent, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language, make obvious the limitations presented in the instant . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654